Citation Nr: 0808749	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  98-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arterial hypertension

2.  Entitlement to a disability rating in excess of 20 
percent for left upper extremity hemiparesis, as the residual 
of a cerebrovascular accident.

3.  Entitlement to a disability rating in excess of 10 
percent for left lower extremity hemiparesis as the residual 
of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had active service from May 1951 to May 1955.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, dated January 1998, August 1998,  and February 
2000.  The January 1998 rating decision granted service 
connection for "arterial hypertension, under treatment, 
status post small infarct," and assigned a 10 percent 
disability rating for hypertension effective from date of 
service connection.  

The August 1998 rating decision established service 
connection for "status post small infarct involving the 
right corona radiata" as secondary to the service-connected 
hypertension and assigned a separate 10 percent disability 
rating with the same effective date as the hypertension.  As 
of this point, service connection was in effect for the 
underlying hypertension disability at a 10 percent disability 
rating, with a separate 10 percent disability rating assigned 
for the residuals of a small infarct, otherwise known as a 
cerebrovascular accident or a stroke.  

The veteran had a hearing before an RO Hearing Officer in 
July 1999.  In February 2000, the hearing officer issued the 
third rating decision on appeal which split the disability 
rating and effected two separate disability ratings for the 
peripheral neurological residuals of the cerebrovascular 
accident (CVA).  Specifically, the veteran had a right sided 
CVA which resulted in:  hemiparesis of the left upper 
extremity, which was assigned a 20 percent disability rating; 
and hemiparesis of the left lower extremity which was 
assigned a 10 percent disability rating.  The separately 
rated hemiparesis were assigned the same effective date as 
the initial claim for service connection for hypertension,  
This rating decision discontinued the single 10 percent 
disability rating for the residuals of the stroke as the 
evidence clearly identified the symptoms of numbness and 
incoordination in the left arm and leg as the residuals 
resulting from the prior CVA.  

The Board notes that the issue of "entitlement to a 
disability rating in excess of 10 percent for status post 
small infarct involving the right corona radiata," has 
mistakenly been stated as being on appeal.  As noted above, 
the February 2000 rating decision discontinued the single 10 
percent disability rating for the veteran's stroke residuals 
and assigned separate disability ratings for the residuals of 
hemiparesis manifested in the veteran's left arm and leg at 
20 percent and 10 percent disability ratings respectively.  
As such, the Board has corrected the issues on appeal as 
indicated above.  

All of the issues on appeal involve the initial ratings 
assigned to disabilities upon awarding service connection.  
Accordingly the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The case was previously before the Board in February 2001 and 
September 2004, at which time it was Remanded for additional 
development. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

In a statements dated in May 2001 and May 2007, the veteran 
asserted what may be characterized as claims for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
to include disabilities which are not at issue here.  
Accordingly, as the TDIU issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not, and 
has never been manifested by diastolic blood pressure 
predominantly 110 or more, or by systolic by predominantly 
200 or more.  

2.  The veteran's service-connected left upper extremity 
hemiparesis, as the residual of a cerebrovascular accident is 
manifested by subjective complaints of numbness in the left 
arm.

3.  The veteran's left lower extremity hemiparesis, as the 
residual of a cerebrovascular accident, is manifested by 
subjective complaints of numbness in the left leg and 
diminished vibratory sense below the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent rating for hypertension  have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 ( 2007). 

2.  The criteria for a rating in excess of 20 percent for 
left upper extremity hemiparesis, as the residual of a 
cerebrovascular accident, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.124a and Diagnostic Codes 8009, 8513 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
left lower extremity hemiparesis, as the residual of a 
cerebrovascular accident, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.124a and Diagnostic Codes 8009, 8520 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decisions that are the basis of this appeal 
were already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information has not been provided to the veteran.  However, 
the rating decisions on appeal granted service connection and 
awarded service connection effective from the date of the 
veteran's claim for service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

This specific notice has not been provided to the veteran in 
a letter.  However, the veteran has actual knowledge of the 
rating criteria.  Specifically, the veteran's appeal for 
increased initial disability ratings has been pending since 
1998.  He has been provided the appropriate rating criteria 
in Statements of the Case (SOC) dated April 1998, and 
February 1999 along with Supplemental Statements of the Case 
(SSOC) dated August 2002 and September 2006.  The case was 
subsequently readjudicated by the AOJ in July 2007.  He has 
provided extensive documentation concerning the extent of 
disability.  He has been afforded two personal hearings 
before RO Hearing officers, and his accredited 
representatives have presented arguments which referenced the 
rating criteria and provided specific arguments with respect 
thereto.  Moreover, the veteran is reasonably expected to 
understand what is required to substantiate his claim as the 
RO has corresponded with him numerous times over the course 
of his appeal through letters, decisions and the 
aforementioned SOCs and SSOCs.  It is also noted that the 
veteran has been provided ample opportunity to submit 
evidence to support his claim for increased ratings, and he 
has been accorded a recent VA Compensation and Pension 
examination.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
private and VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims for increased disability 
ratings.  

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

This appeal addresses the initial disability ratings assigned 
for the veteran's service-connected disabilities upon the 
award of service connection; the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999). 

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2007).

III.  Hypertension

During the course of this appeal the regulations for rating 
cardiovascular disabilities were revised effective January 
12, 1998.  Compare 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), with 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999 - 
2007). The RO reviewed the veteran's claim under both the old 
and new criteria and he has been provided with notice of both 
sets of rating criteria.  However, the Board notes that even 
with the current revisions, the rating criteria for 
hypertension remains essentially the same under the prior and 
current rating criteria.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Hypertensive vascular disease is rated under Diagnostic Code 
7101.  Under the old rating criteria, a 10 percent disability 
rating was assigned when the diastolic pressure of 100 or 
more, or with the use of continuous medication.  A 20 percent 
disability rating was assigned when the diastolic pressure is 
predominantly 110 or more with definite symptoms.  A 40 
percent rating contemplated diastolic pressure is 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent rating was the highest disability rating 
assignable and contemplated diastolic pressure predominantly 
130 or more and severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 10 
percent disability rating is assigned when the diastolic 
pressure is 100 or more, or systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure of 100 or more who requires continuous medication 
for control.  A 20 percent rating contemplates diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
when the diastolic pressure is predominantly 120 or more.  
Finally, a 60 percent rating is assigned when the diastolic 
pressure is predominantly 130 or more. The 60 percent rating 
is still the highest rating assignable under this Diagnostic 
Code.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

The Board has reviewed all of the medical evidence of record.  
The evidence of record reveals that on separation examination 
from service in May 1955 the veteran was identified as having 
benign essential hypertension with a noted blood pressure of 
160/100.  There are a large number of blood pressure readings 
of record in both private and VA medical records.  None of 
the blood pressure readings show diastolic blood pressure 
readings predominantly 110 or more or systolic blood pressure 
readings predominantly 200 or more.  Private medical records 
show blood pressure of:  150/90 in June 1980; 150/90 in 
December 1982; and, 160/100 in June 1983; 160/100 in May 
1984.  Blood pressure readings at the November 1997 VA 
examination and were:  192/84; 192/82 and 200/80.  A January 
1998 reading was 200/80.  A series of private blood pressure 
readings were taken in May 1998 and range from a low of 
150/90 to a high of 180/100 with a majority being in the 
range of 160/100.  

A VA emergency room record dated February 1999 reveals a 
blood pressure of 203/84.  However an hour and a half of 
treatment the veteran's blood pressure was down to 173/83.  
VA treatment records dated April 1999 reveal blood pressure 
readings ranging from 140/70 at the lowest to 180/100 at the 
highest.  Blood pressure readings at the July 1999 VA 
Compensation and Pension examination were:  180/90; 190/100; 
and 180/100.

In April 2007, the most recent VA examination of the veteran 
was conducted.  Blood pressure on examination was:  174/60; 
172/58; and 152/56.  Recent blood pressure readings from the 
veteran's VA treatment records were noted to be:  160/70 in 
January 2005; 177/69 in February 2005; 214/78 in August 2005; 
and 158/63 in February 2006.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected hypertension.  For all of the 
blood pressure readings of record for the time period covered 
by this appeal, there are only several which show systolic 
blood pressure in excess of 200.  There are no diastolic 
blood pressure readings in excess of 110.  When both sets of 
rating criteria are applied, the evidence of record does not 
show diastolic blood pressure ever being 110 or more or 
systolic being predominantly 200 or more at any point during 
the entire period of time considered under this appeal.  
Accordingly, entitlement to a disability rating in excess of 
10 percent for hypertension must be denied.  

IV.  Residuals of a Cerebrovascular Accident

VA medical records reveal that the veteran had a small right 
sided stroke in 1995.  The primary symptoms resulting from 
this CVA were numbness of the left side extremities.  The 
veteran's resulting disabilities are thus rated under 
Diagnostic Code 8009 for hemorrhage of brain vessels which 
provides for an initial rating of 100 percent for six months, 
with the disability being rated thereafter based on 
residuals, at a minimum rating of 10 percent.  38 C.F.R. § 
4.124a, Diagnostic Code 8009 (2007).  The veteran had his CVA 
in 1995,  he first claimed service connection in October 1997 
which was more than 6 months after the stroke.  Accordingly 
the resulting disability was properly rated for any remaining 
residuals.  

In July 1999, a VA examination of the veteran was conducted.  
The veteran reported having a sensation of numbness and 
heaviness on his left side, and that he required caution when 
going down stairs.  The veteran reported being right handed.  
Physical examination revealed that the veteran was alert, 
oriented, and cooperative.  He had good memory, insight, and 
judgment.  His gait was normal.  Motor testing reveled left 
hemiparesis graded as 4/5 along with diminished vibration 
sensation and reflexes below the left ankle.   

There is a large volume of VA medical treatment records in 
the file which primarily show treatment for the veteran's 
hypertension disability.  In June 2007, the most recent VA 
neurology examination of the veteran was conducted.  The 
examiner noted the veteran's history of CVA in 1995 with 
resulting left sided numbness.  The veteran reported that his 
condition had worsened, but that he was also receiving no 
treatment for the disability.  Full neurologic examination of 
the veteran was conducted with normal results for reflex, 
strength, and sensation testing with the exception of an 
absence of vibratory sensation below the left ankle.  The 
examining physician noted that the veteran used a cane for 
balance and that his primary symptom was discomfort in the 
left leg.  

As noted above, the veteran's service-connected right sided 
stroke residuals are rated for the resulting residuals which 
are numbness of the left extremities.  

With respect to the veteran's left arm the medical evidence 
of record reveals that he is right handed.  As such, ratings 
involving the left arm involve rating the minor (non-
dominant) extremity.  The veteran's left upper extremity 
hemiparesis is currently rated as 20 percent disabling under 
Diagnostic Code 8513, for neurological impairment of all 
radicular groups of the upper extremities.  This Diagnostic 
Code provides a 20 percent disability rating for mild 
incomplete paralysis of all radicular groups involving either 
upper extremity.  A 30 percent rating is provided for 
moderate incomplete paralysis involving the minor.  A 60 
percent rating contemplates severe incomplete paralysis of 
the minor extremity while an 80 percent rating contemplates 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2007).

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 
(2007).  Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2007). 

The preponderance of the evidence is against the assignment 
of disability rating in excess of 20 percent for left upper 
extremity hemiparesis, as the residual of a cerebrovascular 
accident.  The totality of the medical evidence of record 
reveals that the veteran has subjective complaints of 
numbness of the left arm.  However, all objective neurologic 
testing reveals normal reflexes, strength, and sensation of 
the veteran's left upper extremity.  There is no evidence of 
any symptoms more than mild incomplete paralysis, and in 
actuality, no objective findings of any impairment of the 
left arm as a residual of the veteran's 1995 stroke.  
Accordingly, entitlement to a disability rating in excess of 
20 percent must be denied.  

With respect to the left lower extremity hemiparesis, the 
veteran is currently rated under Diagnostic Code 8520 for 
neurological impairment of the sciatic nerve at a 10 percent 
disability rating which contemplates mild incomplete 
paralysis.  A 20 percent rating is assigned for moderate 
incomplete paralysis; a 40 percent evaluation is assigned for 
moderately severe incomplete paralysis; a 60 percent 
evaluation is assigned for severe incomplete paralysis of the 
sciatic nerve; and an 80 percent evaluation is assigned for 
complete paralysis of the sciatic nerve produces the foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, flexion of the knee is either lost or 
very weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).  Again, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis for a particular 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. When the involvement is bilateral, the ratings should 
be combined with application of the bilateral factor.  38 
C.F.R. § 4.124a (2007).

The preponderance of the evidence is against the assignment 
of disability rating in excess of 10 percent for left lower 
extremity hemiparesis, as the residual of a cerebrovascular 
accident.  The totality of the medical evidence of record 
reveals that the veteran has subjective complaints of 
numbness of the left leg along with decreased vibration 
sensation below the left ankle on objective testing.  
However, all other objective neurologic tests reveal normal 
reflexes and strength.  There is no evidence of any symptoms 
more than mild incomplete paralysis which are attributable as 
residuals of the service-connected CVA.  Accordingly, 
entitlement to a disability rating in excess of 10 percent 
must be denied.  

The Board notes that the veteran does have symptoms of 
discomfort involving the left leg.  However, service 
connection is also in effect for peripheral vascular disease 
of the left leg at a 40 percent disability rating.  This 
disability rating, along with the 10 percent disability 
rating for hemiparesis adequately rates the disability to the 
veteran's left lower extremity.     

The Board notes that the representative has argued for remand 
for several reasons.  One reason is to ensure VA has complied 
with the duty to assist as a development letter of September 
2004 was not clear when it asked for a completed 
authorization form for Dr. Luis L.  The representative argues 
that the veteran may have been confused as he speaks Spanish 
and that may have been the reason that he did not provide a 
completed authorization form.  In that regard, the Board 
notes that the veteran instead submitted additional records 
from Dr. Luis L directly to VA.  Accordingly, there is no 
need to remand for the RO to solicit a completed 
authorization form.  The representative has also argued that 
the VA examination report in June 2007 is not clear and 
requires clarification.  However, the Board finds that the 
examination report does provide sufficient evaluation and 
assessment of the residuals of the cerebrovascular accident 
as was described above and, accordingly, a third remand is 
not warranted. 



ORDER

A disability rating in excess of 10 percent for arterial 
hypertension is denied.

A disability rating in excess of 20 percent for left upper 
extremity hemiparesis, as the residual of a cerebrovascular 
accident, is denied.

A disability rating in excess of 10 percent for left lower 
extremity hemiparesis, as the residual of a cerebrovascular 
accident, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


